UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2011 TREEHOUSE FOODS, INC. (Exact Name of Registrant as Specified in Charter) Commission File Number: 001-32504 Delaware 20-2311383 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 2021 Spring Road Suite 600 Oakbrook, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (708) 483-1300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On April 28, 2011, TreeHouse Foods, Inc. (the “Company”), following the approval by the Company’s stockholders at its 2011 annual meeting of stockholders (the “2011 Annual Meeting”),amended and restated its Restated Certificate of Incorporation and its Amended and Restated By-laws to (i) provide stockholders representing at least a majority of the votes which all stockholders would be entitled to cast in any annual election of directors with the right to call special meetings of stockholders and (ii) reduce the stockholder vote required to remove a director for cause from 75% to a majority of the votes which all stockholders would be entitled to cast in any annual election of directors. The Amended and Restated Certificate of Incorporation and the Amended and Restated By-laws are set forth in Exhibits 3.1 and 3.2 hereto and incorporated herein by reference.The summaries above are not complete and are qualified in their entirety by reference to Exhibits 3.1 and 3.2. Item 5.07.Submission of Matters to a Vote of Security Holders. The Company held its 2011 Annual Meeting on April 28, 2011.Set forth below are the final voting results for each of the proposals submitted to a vote of the stockholders. Shares Voted For Shares Voted Against Abstentions Election of Directors Ann M. Sardini 30,675,508 8,831 400,974 Dennis F. O’Brien 30,670,697 13,711 Sam K. Reed 30,024,538 11,828 Ratification of Auditors 31,908,770 178,009 6,558 Amendment of Restated Certificate of Incorporation to provide stockholders the right to call special meetings of stockholders 32,052,057 21,181 20,099 Amendment of Restated Certificate of Incorporation to reduce the stockholder vote required to remove a director for cause 32,049,990 25,202 18,145 Advisory approval of executive compensation 29,988,424 1,081,365 15,524 1 Year 2 Years 3 Years Abstentions Advisory approval of the frequency of future advisory votes on executive compensation 26,573,541 1,028,311 3,466,765 16,696 Section 9 – Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Amended and Restated Certificate of Incorporation of TreeHouse Foods, Inc. Amended and Restated By-laws of TreeHouse Foods, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TreeHouse Foods, Inc. Date: April 28, 2011 By: /s/ Thomas E. O’Neill Thomas E. O’Neill General Counsel, Senior Vice President, Chief Administrative Officer and officer duly authorized to sign on behalf of the registrant INDEX TO EXHIBITS Exhibit Number Description Amended and Restated Certificate of Incorporation of TreeHouse Foods, Inc. Amended and Restated By-laws of TreeHouse Foods, Inc.
